Exhibit 10.28




AMENDMENT TO INDEPENDENT CONTRACTOR CONSULTANCY AGREEMENT
This Amendment to Independent Contractor Consultancy Agreement (the “Amendment”)
is made and entered into as of February 20, 2019 and effective February 1, 2018
(the “Effective Date”) by and between Ross Stores, Inc. (“Company” or “Ross”)
and Norman A. Ferber, an individual (“Contractor” or “Ferber”), and (i) amends
the Amended and Restated Independent Contractor Consultancy Agreement entered
into by the Company and Contractor effective as of January 6, 2010 and
subsequently amended effective January 30, 2012, February 17, 2015, and March 1,
2017 and (ii) restates and replaces an amendment that was entered into as of
June 13, 2018 to cure an inadvertent immaterial omission in such amendment
(collectively, the “Agreement”) as follows:
1.
Section 2.1 of the Agreement is hereby amended by replacing the phrase
“$1,616,000” with the phrase “$1,875,000”.

2.
Section 2.3 of the Agreement is hereby amended by replacing both references
therein to the phrase “May 31, 2019” with the phrase “May 31, 2020”.

3.
Section 8.1 of the Agreement is hereby amended by replacing the phrase “May 31,
2019” with the phrase “May 31, 2020”.

4.
Except as so amended, the Agreement remains in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the first date first written above.
Company:
 
Contractor:
 
 
 
 
ROSS STORES, INC.
 
NORMAN A. FERBER


 
 
 
 
By:
/s/George P. Orban
 
/s/Norman A. Ferber
 
George P. Orban
 
 
 
Chairman, Compensation Committee
 
 





